Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 29 March 1808
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Phila 29. Mars 1808
                  
                  Vous connoissés les Grands Effets par les petites Causes. Jai Eté a portee de voir En Europe quelques hommes dEtat particuliérement et J’ai Scu que de Grandes Determinations avoient quelquefois Ete produites par des Circonstances auxquelles on n’auroit attribué aucun poids.
                  A tout Evénement Jai Lhonneur de vous faire passer une petite Allégorie qu’il seroit peut Etre utile de faire remettre a M. Rose avant qu’il quitte ce Continent ou lui faire passer s’il l’a quittée. Je suis fâché que cette idée ne me soit pas venue plutôt. Ne possédant pas la Langue anglaise asses pour la traduire je Laisse a votre option de la lui Envoyer En francais (qu’il comprend probablement bien) ou En Anglais. Elle peut lui Etre Envoyée anonyme: daignes L’agréer comme une preuve de mon Zêle En faveur de ce Pays
                   Jay Lhonneur dEtre respectueusement Monsieur Le President Votre trés humble et tres Devoué Serviteur
                  
                     Agricola 
                     
                  
                Enclosure
                                    
                     
                     
                        Monsieur 
                        
                     
                     L’Abeille prévoyante & active Extrait, du Caliçe de la Rose, son miel et sa cire. Elle tourne autour des Epines qui Gardent cette Reine des fleurs sans en Etre Blessée.
                     Si un Ennemi perfide veut attaquer L’insecte innoçent il vole vers sa Demeure; il sy renferme. Mais si cet Ennemi a L’imprudençe d’offenser L’Essaim, toutes alors se rèunissent et Elles le font bientôt repentir de sa temérité. L offenseur peut pèrir sous les coups repètés des aiguillons de ces insectes utiles et patients, mais terribles dans leurs vengeançes —
                     
                     
                        This Allegory is respectfully offered to the English Government.
                        N:B les Etats unis sont une Ruche d Abeilles!..
                     
                  
                  
               